    ...   ·4
                  Case: 4:18-cr-00872-HEA Doc. #: 42 Filed: 12/13/18 Page: 1 of 5 PageID #: 86

                                               UNITED STATES DISTRICT COURT                            F~LED
                                              EASTERN DISTRICT OF MISSOURI
                                                    EASTERN DIVISION                               DEC 1 $ 2018
                                                                                                   U.S. DISTRICT COURT
               UNITED STATES OF AMERICA,                              )                          EASrERN DISTRICT OF MO
                                                                      )                                ST.LOUIS
                                       Plaintiff,                     )               I

                                                                      )       No.     Sl -4:18 CR 872 HEA
               'vs.                                                   )
                                                                      )
               DEMON WARD,                                            )
               TURRON WATSON, and                                     )
               DARRELL HARRIS,                                        )
                                                                      )
r                                                                     )
                                       Defendants.                    )

                                                    SUPERSEDING INDICTMENT

                                                          COUNT ONE

               The Grand Jury charges that:

                      On or about June 19, 2018, in the County of St. Louis, within the Eastern District of Missouri,

                                                         DEMON WARD,

               the Defendant herein, having been previously convicted of one or more crimes punishable by a

               term of imprisonment exceeding one year, did knowingly possess a firearm, which traveled in

               interstate or foreign commerce during or prior to being in the Defendant's possession.

                      In violation of Title 18, United States Code, Section 922(g)(l ).

                                                          COUNT TWO

                      The Grand Jury further charges that:

                      On or about August 26, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                                        DEMON WARD,
                                                       DARRELL HARRIS,
                                                     AND TURRON WATSON,
  Case: 4:18-cr-00872-HEA Doc. #: 42 Filed: 12/13/18 Page: 2 of 5 PageID #: 87

rThe Defendants herein, did knowingly and willfully conspire, combine, confederate and agree

together with other persons both known and unknown to this Grand Jury, to commit offenses

against the United States, to wit: to knowingly and intentionally possess with the intent to distribute

one or more controlled substances, to wit: fentanyl, a Schedule 2 controlled substance, and

marijuana, a Schedule 1 controlled substance in violation of Title 21, United States Code, Section

841(a)(l);

     All in violation of Title 21 United States Code, Section 846.
                                                   4



                                         COUNT THREE

     The Grand Jury further charges that:

     On or about August 26, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                         DEMON WARD,

the Defendant herein, did knowingly, and intentionally possess with the intent to distribute a

quantity of fentanyl, a Schedule II controlled substance.

     In violation of Title 21, United States Code, Section 84l(a)(l).

                                          COUNT FOUR

     The Grand Jury further charges that:

     On or about August 26, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                      DEMON WARD AND
                                       DARRELL HARRIS,

the Defendants herein, having been previously convicted of one or more crimes punishable by a

term of imprisonment exceeding one year, did knowingly possess a firearm, which traveled in

interstate or foreign commerce during or prior to being in the Defendants' possession.

     In violation of Title 18, United States Code, Sections 2(a) and 922(g)(l).

                                           COUNT FIVE
  Case: 4:18-cr-00872-HEA Doc. #: 42 Filed: 12/13/18 Page: 3 of 5 PageID #: 88

     The Grand Jury further charges that:

     On or about August 26, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                     DEMON WARD AND
                                     DARRELL HARRIS,

the Defendants herein, acting together, did knowingly possess one or more firearms in furtherance

of a drug trafficking crime which may be prosecuted in a court of the United         Stat~s,   that is,

possession with intent to distribute one or more controlled substances as set forth in Counts Two

and Five.

     In violation of Title 18, United States Code, Sections 2(a) and 924(c)(l).

                                             COUNT SIX

     The Grand Jury fiirther charges that:

     On or about August 26, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                      DARRELL HARRIS,

the Defendant herein, did knowingly and intentionally possess with intent to distribute one or more

controlled substances, to wit: fentanyl and marijuana.

     In violation of Title 21, United States Code, Section 841(a)(l).

                                        COUNT SEVEN

     The Grand Jury further charges that:

     On or about August 26, 2018, in St. Louis City, within the Eastern District of Missouri,

                                     TURRON WATSON,

the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

quantity of fentanyl, a Schedule II controlled substance.

     In violation of Title 21, United States Code, Section 841(a)(l). ·
  Case: 4:18-cr-00872-HEA Doc. #: 42 Filed: 12/13/18 Page: 4 of 5 PageID #: 89

                                         COUNT EIGHT

     The Grand Jury further charges that:

     On or about November 7, 2018, in St. Louis City, within the Eastern District of Missouri,

                                        DEMON WARD,

the Defendant herein, having been previously convicted of one· or more crimes punishable by a

term of imprisonment exceeding one year, did knowingly possess one or more firearms, which

traveled in interstate or foreign commerce during or prior to being in the Defendant's pos~ession.

     In violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT NINE

     The Grand Jury further charges that:

     On or about November 7, 2018, in St. Louis City, within the Eastern District of Missouri,

                                        DEMON WARD,

the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

quantity of fentanyl, a Schedule II controlled substance.

     In violation of Title 21, United States Code, Section 841(a)(l).

                                          COUNT TEN

     The Grand Jury further charges that:

     On or about November 7, 2018, in St. Louis City, within the Eastern District of Missouri,

                                        DEMON WARD,

the Defendant herein, did knowingly possess one or more firearms in furtherance of a drug

trafficking crime which may be prosecuted in a court of the United States, that is, possession with

intent to distribute one or more controlled substances as set forth in Count Eight.

     In violation of Title 18, United States Code, 924(c)(1 ).
   Case: 4:18-cr-00872-HEA Doc. #: 42 Filed: 12/13/18 Page: 5 of 5 PageID #: 90



                                                             I
                                                 A TRUE BILL




                                                 FOREPERSON
JEFFREY B. JENSEN
United States Attorney



CASSANDRA J. WIEMKEN, #91586KY
Assistant United States Attorney
